Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Response to Amendment

	Applicant’s amendments filed 08/10/2022 have been received and filed.  Responses to arguments are provided below.  In light of the amendments, a new rejection has been provided under U.S.C. 112a, and U.S.C. 112b.  The rejection under U.S.C. 101 has been withdrawn.

Response to Arguments

Applicant’s arguments with respect to claims 1-21 regarding the rejection under U.S.C. 101 have been considered but are moot.  The additional amendments to the claims make the claim combination as a whole too complex to be done while being driven.  While previously a driver might notice a change in acceleration or velocity given power to the motor and intuitively deduce the weight of the vehicle has changed, and perhaps quickly estimate a new load (with varying degrees of success), the requirements that the process involve both velocity and momentum add a factor that a driver would not be able to work with intuitively.  Specifically, momentum, as it is difficult to infer momentum from driving a vehicle.  A mathematical process of dividing momentum by velocity (and specifically a change in momentum over a change in velocity) is, in the examiner’s opinion, too complex to be performed while simultaneously driving a vehicle.
Applicant’s arguments with respect to claims 1-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Please refer to the rejections below for the newly cited reference.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8, 10-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The amendments to claim 1, 11, and 21 cite estimate a weight of the electric vehicle according to an amount of change in momentum and change in velocity of the electric vehicle calculated based on the electric vehicle driving status information.  The examiner does not believe there is sufficient description in the specification for this limitation to be considered fully, clearly, and concisely described.  The applicant points to [0049], equation one for support.  The examiner presumes, from this context, that equation one is a more complex version of mass = momentum / velocity, directly determining momentum and velocity from sensors around the vehicle.  This is, however, an assumption from context, and it is not known.  The equation is listed as something that may estimate weight, but its terms are not clearly described or known.  The area or object of the value can sometimes be determined (r tire, is likely some sort of factor related to the tire, either radius, or resistance, eta may be related to the road, there is a torque value, and a theta, and the friction value (if friction and not force) is not certain).  The examiner guesses that it is momentum over velocity, as the delta v seems fairly clear, but the examiner is not certain.  The examiner also notes that even if this equation could be summarized by saying “change in momentum over change in velocity”, that does not necessarily mean that the limitation is full, clear, and concise.  This equation is not clearly described (as it’s factors are not certain), and the summation of “momentum over velocity” might be considered concise, but is not provided in the specification.  The examiner has performed a search for the word “momentum” and not found it in the specification.  In light of this, the claims are rejected under U.S.C. 112(a).

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites “A display configured to display the updated distance to empty and to guide a changed vehicle-driving related electric efficiency in response to a control signal of the control.”  There is some confusion in regards to the structure of this claim.  Previous claims have the control unit guiding a change in efficiency, which might be considered performing the operation, or controlling the performing of the operation.  Here, it is done by a display (or there is a paragraph break missing, which would have it done by the control like the previous claims.)  If it is done by the display, it is not clear what this entails.  Is the display running the calculations on a processor within, is it prompting a user to select an option to have this done (guiding a user through a process), or is it displaying the change in electric efficiency, and guide is more “providing guidance and useful information” ?  It is not abundantly clear from the context of the claim what exactly this limitation is referring to.

The examiner has examined the following claims to the best of their ability given their understanding of the limitations.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 11, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al (US Pub 2016/0097652 A1), hereafter known as Liu in light of Poechmueller et al (US Pub 2014/0005879), hereafter known as Poechmueller, in light of Dastoor et al (US Pub 2017/0259697 A1), hereafter known as Dastoor in light of Ledet et al (US Pub 10,612,933 B1), hereafter known as Ledet.

For Claim 1, Liu teaches  An electric vehicle comprising: ([0003-0004])
A battery; ([0003], [0014])
a detector configured to detect electric vehicle state information while the electric vehicle is being driven; and ([0025], [0038])
a controller configured to: 
estimate a weight of the electric vehicle based on the state information of the vehicle; and ([0025], [0038])
update the distance to empty based on the estimated weight.  ([0038])
Liu does not teach that the vehicle state information is according to an amount of change in momentum and change in velocity of the electric vehicle calculated based on the electric vehicle driving status information or 
determine whether to update the distance to empty based on the estimated weight.
Poechmueller, however, does teach determining the range of an electric vehicle using electric vehicle status information  to determine a weight of the vehicle. ([0006], [0010])
Therefore, it would be obvious to modify Liu’s vehicle weighing method for a DTE calculation with Poechmueller’s method of determining a weight of the vehicle for DTE calculations that uses acceleration and torque to determine weight, because it might allow for the detection of weight in a vehicle that sensors on seats and truckbeds might not be able to detect, including changes in the mass of tires, weight upon the outside of the vehicle, or objects trailing behind. This undetected weight would still effect DTE calculations, which could make the calculations incorrect.
Dastoor, however, does teach to estimate the weight of the vehicle according to an amount of change in momentum and,  separately, a change in velocity of the vehicle, and also the changes in acceleration in response to applied power calculated based on the vehicle driving status information. ([0067])
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to modify Liu’s vehicle weighting method and updating DTE in light of  Poechmueller, and Dastoor to estimate the weight of the electric vehicle according to an amount of change in momentum and change in velocity of the electric vehicle calculated based on the vehicle driving status information.
It would be obvious to one of ordinary skill in the art prior to the effective filing date to modify Liu’s method of weighting the vehicle and updating the DTE with this teaching because it would allow the detection of weight in a way that does not rely upon weight sensors.  The momentum and velocity calculations would be able to detect weight change in tires, the roof of the vehicle, and even objects tailed behind, tightly secured.  This undetected weight would still effect DTE calculations, which could make the calculations incorrect.
Ledet, however, does teach determine whether to update the distance to empty based on the estimated weight. (Column 7, Lines 35 to 43.  If the gross weight change is above a threshold, the distance to empty is updated based on the weight.)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Liu’s DTE estimating method with Ledet’s teaching of determining whether to update the DTE based on whether the changed weight is above a threshold because if the changed weight is miniscule, the DTE might not be changed in a significant way, and it could be considered a waste of processing time and energy to compute a new DTE.



For Claim 11, Liu teaches  A method of operating an electric vehicle, the method comprising: ([0003-0004])
Driving the electric vehicle; ([0040] it is stated that the updates can occur during driving, which means that something or somebody is driving the electric vehicle.)
detecting state information of the electric vehicle while the electric vehicle is being driven ; ([0025], [0038])
estimating a weight of the electric vehicle based on the state information of the electric vehicle; and ([0025], [0038])
update the distance to empty based on the estimated weight.  ([0038])
Liu does not teach that the vehicle state information is according to an amount of change in momentum and change in velocity of the electric vehicle calculated based on the electric vehicle driving status information or
determine whether to update the distance to empty based on the estimated weight.  
Poechmueller, however, does teach determining the range of an electric vehicle using electric vehicle status information  to determine a weight of the vehicle. ([0006], [0010])
Therefore, it would be obvious to modify Liu’s vehicle weighing method for a DTE calculation with Poechmueller’s method of determining a weight of the vehicle for DTE calculations that uses acceleration and torque to determine weight, because it might allow for the detection of weight in a vehicle that sensors on seats and truckbeds might not be able to detect, including changes in the mass of tires, weight upon the outside of the vehicle, or objects trailing behind.  This undetected weight would still effect DTE calculations, which could make the calculations incorrect.
Dastoor, however, does teach to estimate the weight of the vehicle according to an amount of change in momentum and,  separately, a change in velocity of the vehicle, and also the changes in acceleration in response to applied power calculated based on the vehicle driving status information. ([0067])
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to modify Liu’s vehicle weighting method and updating DTE in light of  Poechmueller, and Dastoor to estimate the weight of the electric vehicle according to an amount of change in momentum and change in velocity of the electric vehicle calculated based on the vehicle driving status information.
It would be obvious to one of ordinary skill in the art prior to the effective filing date to modify Liu’s method of weighting the vehicle and updating the DTE with this teaching because it would allow the detection of weight in a way that does not rely upon weight sensors.  The momentum and velocity calculations would be able to detect weight change in tires, the roof of the vehicle, and even objects tailed behind, tightly secured.  This undetected weight would still effect DTE calculations, which could make the calculations incorrect.
Ledet, however, does teach determine whether to update the distance to empty based on the estimated weight. (Column 7, Lines 35 to 43.  If the gross weight change is above a threshold, the distance to empty is updated based on the weight.)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Liu’s DTE estimating method with Ledet’s teaching of determining whether to update the DTE based on whether the changed weight is above a threshold because if the changed weight is miniscule, the DTE might not be changed in a significant way, and it could be considered a waste of processing time and energy to compute a new DTE.


For Claim 21, modified Liu teaches  An electric vehicle comprising: 
A battery; ([0003])
a plurality of sensors configured to detect electric vehicle driving status information while the electric vehicle is being driven, the sensors including at least two sensors selected from the group consisting of an accelerator pedal position sensor, a brake pedal position sensor, a pressure sensor, a temperature sensor, a motor rotation speed sensor, an air flow sensor, an intake air temperature sensor, a water temperature sensor, a crank angle sensor, a speed sensor, a tilt sensor, a battery sensor, an acceleration sensor, and a tire sensor ([0031].  Liu contains pressure sensors, temperature sensors, and tire sensors.)
a controller configured to: 
estimate a weight of the electric vehicle based on the state information of the vehicle; and ([0025], [0038])
update the distance to empty based on the estimated weight.  ([0038])
a display configured to display the updated distance to empty and to guide a changed vehicle-driving related electric-efficiency in response to a control signal of the control. ([0020], [0038], [0043-0044])
Liu does not teach wherein the electric vehicle driving status information comprises at least one of an acceleration, a motor torque, a tire dynamic radius, a vehicle speed, and/or a driving load of the electric vehicle;
An air conditioner operable in response to at least one of the sensors;
and a controller configured to estimate a weight of the electric vehicle according to an amount of change in momentum and change in velocity of the electric vehicle calculated based on the electric vehicle driving status; 
determine whether to update the distance to empty based on the estimated weight.  
Poechmueller, however, does teach determining the range of an electric vehicle using electric vehicle status information  to determine a weight of the vehicle. ([0006], [0010])
Therefore, it would be obvious to modify Liu’s vehicle weighing method for a DTE calculation with Poechmueller’s method of determining a weight of the vehicle for DTE calculations that uses acceleration and torque to determine weight, because it might allow for the detection of weight in a vehicle that sensors on seats and truckbeds might not be able to detect, including changes in the mass of tires, weight upon the outside of the vehicle, or objects trailing behind.  This undetected weight would still effect DTE calculations, which could make the calculations incorrect.
Dastoor, however, does teach to estimate the weight of the vehicle according to an amount of change in momentum and,  separately, a change in velocity of the vehicle, and also the changes in acceleration in response to applied power calculated based on the vehicle driving status information. ([0067])
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to modify Liu’s vehicle weighting method and updating DTE in light of  Poechmueller, and Dastoor to estimate the weight of the electric vehicle according to an amount of change in momentum and change in velocity of the electric vehicle calculated based on the vehicle driving status information.
It would be obvious to one of ordinary skill in the art prior to the effective filing date to modify Liu’s method of weighting the vehicle and updating the DTE with this teaching because it would allow the detection of weight in a way that does not rely upon weight sensors.  The momentum and velocity calculations would be able to detect weight change in tires, the roof of the vehicle, and even objects tailed behind, tightly secured, which weight sensors might fail to detect.  This undetected weight would still effect DTE calculations, which could make the calculations incorrect.
Ledet, however, does teach determine whether to update the distance to empty based on the estimated weight. (Column 7, Lines 35 to 43.  If the gross weight change is above a threshold, the distance to empty is updated based on the weight.)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Liu’s DTE estimating method with Ledet’s teaching of determining whether to update the DTE based on whether the changed weight is above a threshold because if the changed weight is miniscule, the DTE might not be changed in a significant way, and it could be considered a waste of processing time and energy to compute a new DTE.

Claims 2-4, 8-10, 12-14, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Liu in light of Poechmueller in light of Dastoor, in light of Ledet, in light of Ishikawa et al (US Pub 2013/0079962 A1), hereafter known as Ishikawa.

For Claim 2, Liu teaches  The electric vehicle of claim 1, wherein the controller is configured to determine to update the distance to empty when the estimated weight is increased or decreased.  ([0038])
Liu does not teach that there is a wherein the controller is configured to determine to update the distance to empty when the estimated weight is increased or decreased more than a reference value from a preset weight.
Ledet, however, does teach wherein the controller is configured to determine to update the distance to empty when the estimated weight is increased or decreased more than a reference value from a previous weight. (Column 7, Lines 35 to 43.  If the gross weight change is above a threshold, the distance to empty is updated based on the weight.)
However, Ishikawa does teach that there is a reference value from a preset weight. ([0040], [0048], it is taught that from historic data, a standard or standardized weight can be used for quick calculations.  This value can be changed when differences are measured in the vehicles which result in different efficiency calculations.)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to modify Liu with the teaching that there to be a standard or preset weight because using a standard weight could be correct in a large number of calculations.  If there is no reason to think a weight change has occurred, then this value could be used and it would make the process quicker.  If there was reason to use a different weight, then it would make sense to modify the calculations as Liu does.  Additionally, it would be obvious to combine Ledet’s method of running the calculations or using the reference values when a change is noticed over a certain threshold, because similar weights might have similar DTEs, and it might not be worth the processing time and energy to recalculate.

For Claim 3, modified Liu teaches   The electric vehicle of claim 2, wherein the update of the distance to empty includes: 
calculation of a vehicle-driving related electric-efficiency based on the estimated weight; ([0038], equation 1.)
calculation of a vehicle-driving unrelated electric-efficiency; and ([0024] shows that gradient, one of the vehicle driving unrelated electric efficiency values is calculated by Liu)
calculation of the distance to empty based on the calculated vehicle-driving related electric-efficiency and the calculated vehicle-driving unrelated electric-efficiency.  ([0022-0023], Equation 1)

For Claim 4, modified Liu teaches   The electric vehicle of claim 3, wherein the vehicle-driving related electric-efficiency includes a rate of a vehicle travel time per unit electric quantity calculated during traveling of the electric vehicle.  (Figure 5 (cont’d), Step 516, [0051], equation 1.)
Liu does not teach that the efficiency is in terms of distance per unit electric quantity.
However, it would be obvious in light of Liu to one of ordinary skill in the art prior to the effective filing date for the efficiency to be represented as vehicle travel distance per unit electric quantity.
It would be obvious to one of ordinary skill in the art prior to the effective filing date to modify Liu to include this teaching because Liu, while not using that particular value directly, does have it represented on the route profile.  The profile is a representation of energy consumed vs time as the user drives along the potential route.  Of important note, is that the calculation includes velocity in determining the energy usage.  Because of this, it would be a small task to convert the energy usage vs time to energy usage vs distance by applying the velocity again to the equation at each step.  Both of these values represent energy lost as the vehicle travels, and there is a clear link between distance and time when traveling along a route.  This connection is certain when velocity is known (or predicted) as Liu does.  Liu simply chose to represent this data in another way.  There is a value in knowing the travel distance per unit electric quantity, because a user knowing the total electric quantity could then quickly calculate the DTE on their own.

For Claim 8, modified Liu teaches   The electric vehicle of claim 3, wherein the vehicle-driving unrelated electric-efficiency includes a rate of a vehicle travel time per unit electric quantity calculated based on use of a heater and road information, wherein the road information includes a gradient of the road and a speed limit set on the road.  ([0024] shows that gradient, a form of road information is calculated by Liu, [0032] shows that there is load associated from vehicle accessories as well.  [0015] lists an electric heaters.  [0033] shows that speed limit information can be used to help calculate efficiency)
Liu does not teach that the efficiency is in terms of distance per unit electric quantity or that the efficiency is specifically calculated based upon a full automatic temperature controller.
However, it would be obvious in light of Liu to one of ordinary skill in the art prior to the effective filing date for the efficiency to be represented as vehicle travel distance per unit electric quantity.
It would be obvious to one of ordinary skill in the art prior to the effective filing date to modify Liu to include this teaching because Liu, while not using that particular value directly, does have it represented on the route profile.  The profile is a representation of energy consumed vs time as the user drives along the potential route.  Of important note, is that the calculation includes velocity in determining the energy usage.  Because of this, it would be a small task to convert the energy usage vs time to energy usage vs distance by applying the velocity again to the equation at each step.  Both of these values represent energy lost as the vehicle travels, and there is a clear link between distance and time when traveling along a route.  This connection is certain when velocity is known (or predicted) as Liu does.  Liu simply chose to represent this data in another way.  There is a value in knowing the travel distance per unit electric quantity, because a user knowing the total electric quantity could then quickly calculate the DTE on their own.
However, it would be obvious in light of Liu that to modify Liu such that the accessories include a full automatic temperature controller. It would be obvious because it would provide the user the benefit of a more comfortable and temperate climate.  Most cars and trucks include them today.  They are known to use a non zero amount of energy when in use.  When Liu says that energy for vehicle accessories while driving is accounted for, heat and air conditioning would be an obvious and likely choice for what they are referring to.  Liu mentions the use of heaters, which establishes temperature control as a possible use for this accessory energy.

For Claim 10, modified Liu teaches   The electric vehicle of claim 2, wherein the controller is configured to guide performance of the update when it is determined to perform the distance to empty update.  ([0047], Figure 5 and 5 cont’d.  The controller performs all of the steps, so it could be said to be “guiding” the update.)


For Claim 12, Liu teaches   The method of claim 11, further comprising determining to update the distance to empty when the estimated weight is increased or decreased.  ([0038])
Lie does not teach determining to update the distance to empty when the estimated weight is increased or decreased reference value from a preset weight.
Ledet, however, does teach wherein the controller is configured to determine to update the distance to empty when the estimated weight is increased or decreased more than a reference value from a previous weight. (Column 7, Lines 35 to 43.  If the gross weight change is above a threshold, the distance to empty is updated based on the weight.)
However, Ishikawa does teach that there is a reference value from a preset weight. ([0040], [0048], it is taught that from historic data, a standard or standardized weight can be used for quick calculations.  This value can be changed when differences are measured in the vehicles which result in different efficiency calculations.)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to modify Liu with the teaching that there to be a standard or preset weight because using a standard weight could be correct in a large number of calculations.  If there is no reason to think a weight change has occurred, then this value could be used and it would make the process quicker.  If there was reason to use a different weight, then it would make sense to modify the calculations as Liu does.  Additionally, it would be obvious to combine Ledet’s method of running the calculations or using the reference values when a change is noticed over a certain threshold, because similar weights might have similar DTEs, and it might not be worth the processing time and energy to recalculate.



For Claim 13, modified Liu teaches   The method of claim 12, further comprising updating the distance to empty, wherein updating the distance to empty includes: 
calculating a vehicle-driving related electric-efficiency based on the estimated weight; ([0038], equation 1.)
calculating a vehicle-driving unrelated electric-efficiency; and  [0024] shows that gradient, one of the vehicle driving unrelated electric efficiency values is calculated by Liu)
HYU-0371USoi-BK-21-calculating the distance to empty based on the calculated vehicle-driving related electric- efficiency and the calculated vehicle-driving unrelated electric-efficiency.  ([0022-0023], Equation 1)

For Claim 14, modified Liu teaches   The method of claim 13, wherein the vehicle-driving related electric-efficiency includes a rate of a vehicle travel time per unit electric quantity calculated during traveling of the electric vehicle.  (Figure 5 (cont’d), Step 516, [0051], equation 1.)
Liu does not teach that the efficiency is in terms of distance per unit electric quantity.
It would be obvious to one of ordinary skill in the art prior to the effective filing date to modify Liu to include this teaching because Liu, while not using that particular value directly, does have it represented on the route profile.  The profile is a representation of energy consumed vs time as the user drives along the potential route.  Of important note, is that the calculation includes velocity in determining the energy usage.  Because of this, it would be a small task to convert the energy usage vs time to energy usage vs distance by applying the velocity again to the equation at each step.  Both of these values represent energy lost as the vehicle travels, and there is a clear link between distance and time when traveling along a route.  This connection is certain when velocity is known (or predicted) as Liu does.  Liu simply chose to represent this data in another way.  There is a value in knowing the travel distance per unit electric quantity, because a user knowing the total electric quantity could then quickly calculate the DTE on their own.

For Claim 18, modified Liu teaches   The method of claim 13, wherein the vehicle-driving unrelated electric-efficiency includes a rate of a vehicle travel time per unit electric quantity calculated using a heater and road information.  ([0024] shows that gradient, a form of road information is calculated by Liu, [0032] shows that there is load associated from vehicle accessories as well.  [0015] lists an electric heaters)
Liu does not teach that the efficiency is in terms of distance per unit electric quantity or that the efficiency is specifically calculated based upon a full automatic temperature controller.
However, it would be obvious in light of Liu to one of ordinary skill in the art prior to the effective filing date for the efficiency to be represented as vehicle travel distance per unit electric quantity.
It would be obvious to one of ordinary skill in the art prior to the effective filing date to modify Liu to include this teaching because Liu, while not using that particular value directly, does have it represented on the route profile.  The profile is a representation of energy consumed vs time as the user drives along the potential route.  Of important note, is that the calculation includes velocity in determining the energy usage.  Because of this, it would be a small task to convert the energy usage vs time to energy usage vs distance by applying the velocity again to the equation at each step.  Both of these values represent energy lost as the vehicle travels, and there is a clear link between distance and time when traveling along a route.  This connection is certain when velocity is known (or predicted) as Liu does.  Liu simply chose to represent this data in another way.  There is a value in knowing the travel distance per unit electric quantity, because a user knowing the total electric quantity could then quickly calculate the DTE on their own.
However, it would be obvious in light of Liu that to modify Liu such that the accessories include a full automatic temperature controller. It would be obvious because it would provide the user the benefit of a more comfortable and temperate climate.  Most cars and trucks include them today.  They are known to use a non zero amount of energy when in use.  When Liu says that energy for vehicle accessories while driving is accounted for, heat and air conditioning would be an obvious and likely choice for what they are referring to.  Liu mentions the use of heaters, which establishes temperature control as a possible use for this accessory energy.

For Claim 19, modified Liu teaches   The method of claim 18, wherein the road information includes a gradient of a road and a speed limit set on the road.  ([0024] shows that gradient, a form of road information is calculated by Liu, [0033] shows that speed limit information can be used to help calculate efficiency)

For Claim 20, modified Liu teaches   The method of claim 12, further comprising guiding performance of the update when it is determined to perform the distance to empty update. ([0047], Figure 5 and 5 cont’d.  The controller performs all of the steps, so it could be said to be “guiding” the update.)

Claims 5-7, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Liu in light of Poechmueller in light of Dastoor in light of Ishikawa in light of Goodyear (please refer to attached NPL document).

For Claim 5, modified Liu teaches   The electric vehicle of claim 3, 
Liu does not teach wherein the vehicle-driving related electric-efficiency calculated based on the estimated weight is a vehicle-driving related electric-efficiency corresponding to the estimated weight selected from previously stored vehicle-driving related electric-efficiencies.  
Goodyear, however, does teach wherein the vehicle-driving related fuel-efficiency calculated based on the estimated weight is a vehicle-driving related fuel-efficiency corresponding to the estimated weight selected from previously stored vehicle-driving related fuel-efficiencies.   (Please refer to load table on page 2.  Different fuel efficiencies are provided for different weights and loads on the vehicles.  The weights were determined from Goodyear testing data)
Therefore, it would be obvious in light of Goodyear to one of ordinary skill in the art prior to the effective filing date to modify Liu such that wherein the vehicle-driving related electric-efficiency calculated based on the estimated weight is a vehicle-driving related electric-efficiency corresponding to the estimated weight selected from previously stored vehicle-driving related electric-efficiencies.  
It would be obvious to one of ordinary skill in the art prior to the effective filing date to modify Liu to include this teaching because it could expedite calculations using shorthand information that could save processing time and energy. Establishing electric efficiencies associated with changes in weight could be done experimentally, and these values should generally remain consistent.  These values could easily be stored and saved for future DTE calculations.  The electric efficiency of the claim language and the miles per gallon are just different forms of explaining how far a vehicle can go on a certain amount of energy, as the energy in a gallon of gasoline can be predicted.  It would be obvious to apply this teaching of creating and storing this data to Liu’s device because it could save computational time to consult a table instead of running calculations instead.

For Claim 6, modified Liu teaches   The electric vehicle of claim 5, 
Liu does not teach wherein the previously stored vehicle-driving related electric- efficiencies include a rate of a vehicle travel distance per unit electricity quantity calculated based on an actually measured weight of the vehicle.  
Goodyear, however, does teach wherein the previously stored vehicle-driving related fuel efficiencies include a rate of fuel consumed per a vehicle travel calculated based on an actually measured weight of the vehicle.  (Page 2, Load Graph.  The source is goodyear testing data, which is in contrast to the other tables which show “goodyear computer fuel economy model.”  This suggests that this data was found experimentally.”)
Therefore, it would be obvious in light of Liu and Goodyear to modify Liu such that wherein the previously stored vehicle-driving related electric- efficiencies include a rate of a vehicle travel distance per unit electricity quantity calculated based on an actually measured weight of the vehicle.  
It would be obvious to one of ordinary skill in the art prior to the effective filing date to modify Liu with this teaching because there is value in showing the same information in different formats, as they can be interpreted by humans in different ways, or input into calculations in different formats. Goodyear is showing essentially the same data but in another format.  Miles per Gallon shows the same information as Gallons per mile.  Additionally, “Gallon” just represents the energy used for a particular fuel type.  Because the relationship is known between gallons of petrol and electric energy, this data could trivially be converted to another fuel type, such as electric.  Finally, Goodyear appears to be finding this data experimentally with actual vehicles.  It would be obvious to combine this teaching with Liu because it could save calculation time, and instead of calculating fuel efficiencies it could be pulled quickly from a table if the weight can be estimated accurately and other factors are correct.

For Claim 7, modified Liu teaches   The electric vehicle of claim 5, wherein the controller is configured to calculate the vehicle- driving related electric-efficiency by reflecting an external temperature to the selected vehicle- driving related electric-efficiency.  ([0027], [0031], [0052] all show how external temperature can impact the efficiency calculations)

For Claim 15, modified Liu teaches   The method of claim 13, 
Liu does not teach wherein the calculating of the vehicle-driving related electric- efficiency based on the estimated weight includes selecting a vehicle-driving related electric- efficiency corresponding to the estimated weight from previously stored vehicle-driving related electric-efficiencies.  
Goodyear, however, does teach wherein the calculating of the vehicle-driving related fuel-efficiency based on the estimated weight includes selecting a vehicle-driving related fuel-efficiency corresponding to the estimated weight selected from previously stored vehicle-driving related fuel-efficiencies.   (Please refer to load table on page 2.  Different fuel efficiencies are provided for different weights and loads on the vehicles.  The weights were determined from Goodyear testing data)
Therefore, it would be obvious in light of Goodyear to one of ordinary skill in the art prior to the effective filing date to modify Liu such that wherein the calculating of the vehicle-driving related electric- efficiency based on the estimated weight includes selecting a vehicle-driving related electric- efficiency corresponding to the estimated weight from previously stored vehicle-driving related electric-efficiencies.  
It would be obvious to one of ordinary skill in the art prior to the effective filing date to modify Liu to include this teaching because it could expedite calculations using shorthand information that could save processing time and energy. Establishing electric efficiencies associated with changes in weight could be done experimentally, and these values should generally remain consistent.  These values could easily be stored and saved for future DTE calculations.  The electric efficiency of the claim language and the miles per gallon are just different forms of explaining how far a vehicle can go on a certain amount of energy, as the energy in a gallon of gasoline can be predicted.  It would be obvious to apply this teaching of creating and storing this data to Liu’s device because it could save computational time to consult a table instead of running calculations instead.

For Claim 16, modified Liu teaches  The method of claim 15, 
Modified Liu does not teach wherein the previously stored vehicle-driving related electric- efficiencies include a rate of a vehicle travel distance per unit electricity quantity calculated based on an actually measured weight of the electric vehicle.  
Goodyear, however, does teach wherein the previously stored vehicle-driving related fuel- efficiencies include a rate of fuel consumed per a vehicle travel distance calculated based on an actually measured weight of the vehicle.  (Page 2, Load Graph.  The source is goodyear testing data, which is in contrast to the other tables which show “goodyear computer fuel economy model.”  This suggests that this data was found experimentally.”)
Therefore, it would be obvious in light of Liu and Goodyear that to modify Liu such that wherein the previously stored vehicle-driving related electric- efficiencies include a rate of a vehicle travel distance per unit electricity quantity calculated based on an actually measured weight of the vehicle.    
It would be obvious to one of ordinary skill in the art prior to the effective filing date to modify Liu with this teaching because there is value in showing the same information in different formats, as they can be interpreted by humans in different ways, or input into calculations in different formats. Goodyear is showing essentially the same data but in another format.  Miles per Gallon shows the same information as Gallons per mile.  Additionally, “Gallon” just represents the energy used for a particular fuel type.  Because the relationship is known between gallons of petrol and electric energy, this data could trivially be converted to another fuel type, such as electric.  Finally, Goodyear appears to be finding this data experimentally with actual vehicles.  It would be obvious to combine this teaching with Liu because it could save calculation time, and instead of calculating fuel efficiencies it could be pulled quickly from a table if the weight can be estimated accurately and other factors are correct.

For Claim 17, modified Liu teaches   The method of claim 15, further comprising calculating the vehicle-driving related electric-efficiency by reflecting an external temperature to the selected vehicle-driving related electric-efficiency.  ([0027], [0031], [0052] all show how external temperature can impact the efficiency calculations)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Katanoda et al (US Pub 2018/0029500 A1) relates to travelable distance calculations.
Kim et al (US Pub 2013/0311016 A1) refers to distance to empty calculations for electric vehicles.
Skaff et al (US Pub 2016/0129918 A1) relates to range for electric vehicles and calculations for them.
Meyer et al (US Pub 2016/0061610 A1) relates to distance to empty calculations for vehicles.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRISTAN J GREINER whose telephone number is (571)272-1382. The examiner can normally be reached Mon - Fri 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on Monday-Thursday. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.J.G./Examiner, Art Unit 3664   
/KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664